                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:18-CV-075-KDB-DCK

 BENJAMIN REETZ, individually, and as              )
 the representative of a class of similarly        )
 situated persons, and on behalf of the Lowe’s     )
 401(k) Plan,                                      )
                                                   )
                   Plaintiff,                      )
                                                   )
    v.                                             )      ORDER
                                                   )
 LOWE’S COMPANIES, INC.,                           )
 ADMINISTRATIVE COMMITTEE OF                       )
 LOWE’S COMPANIES, INC., JOHN and                  )
 JANE DOES 1-20, and AON HEWITT                    )
 INVESTMENT CONSULTING, INC.,                      )
                                                   )
                   Defendants.                     )
                                                   )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 76) filed by Michael G. Adams, concerning Deanna M. Rice

on February 21, 2020. Deanna M. Rice seeks to appear as counsel pro hac vice for Defendant

AON Hewitt Investment Consulting, Inc. Upon review and consideration of the motion, which

was accompanied by submission of the necessary fee and information, the Court will grant the

motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 76) is GRANTED. Deanna M. Rice

is hereby admitted pro hac vice to represent Defendant AON Hewitt Investment Consulting, Inc.



                                      Signed: February 21, 2020
